IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40559
                          Summary Calendar



UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

CESAR ENRIQUE GLORIA-COLUNGA,
                                     Defendant-Appellant.

                         * * * * * * * * * *
                          CONSOLIDATED WITH
                               02-40560
                         * * * * * * * * * *

UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

CESAR ENRIQUE COLUNGA,
                                     Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
               (L-01-CR-1102-ALL & 5:00-CR-506-1)
                      --------------------
                        January 27, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.


PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Defendant-Appellant Cesar Gloria-Colunga (Gloria) appeals the

70-month prison sentence and four-year term of supervised release

imposed following his plea of guilty to the charge of possession of

more than 500 grams of cocaine with intent to distribute, in

violation of 21 U.S.C. § 841(b)(1)(B).           He also appeals the

revocation     of    a   previously-imposed   probation   sentence   for

possession of marijuana, pursuant to 21 U.S.C. § 844.

     Gloria contends, for the first time on appeal, that 21 U.S.C.

§ 841(b)(1)(A) and (B) are unconstitutional in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000).         As he concedes, however, his

argument is foreclosed by circuit precedent; he raises the issue

only to preserve it for Supreme Court review.      See United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).      We therefore reject

Gloria’s Apprendi argument.

     Gloria also asserts that the written judgment on the probation

revocation incorrectly reflects that he admitted all six violations

of probation conditions with which he was charged.         He asks that

the district court amend the written judgment pursuant to FED. R.

CRIM. P. 36.        Although the record reflects that Gloria did not

actually plead true to all six violations, his guilty plea to

possession of cocaine with intent to distribute does constitute a

judicial admission that he committed a new offense and possessed a

controlled substance.        We therefore vacate the judgment in the

revocation action, No. 02-40560 and remand the case for the limited



                                     2
purpose of   allowing   the   district   court   to     amend       its     written

judgment to conform with the actual proceedings.

AFFIRMED IN PART; VACATED IN PART AND REMANDED FOR AMENDMENT                         OF

JUDGMENT.




                                                      S:\OPINIONS\UNPUB\02\02-40559.0.wpd
                                                                        4/29/04 10:12 am




                                   3